The petitioner, N.J. Rasberry, filed his application in this court for writ of habeas corpus to be let to bail, alleging that he is confined in the county jail of Okfuskee county, charged with the murder of one John Kincade, on the 5th day of January, 1921.
Stipulations were filed showing that the state was ready to try the cause, and that the defendant would ask a trial at the present term of the district court, and the cause was taken under advisement, pending the action of the district court on said stipulations.
The petitioner has filed a motion to dismiss his application for the reason that on the 21st day of April, 1921, the jury returned a verdict of not guilty, and judgment of acquittal was rendered by the district court of Okfuskee county. The cause is therefore dismissed. *Page 727